Citation Nr: 1017532	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-24 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
to include as secondary to undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to October 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  
While the Veteran also appealed this decision's denial of a 
claim for an increased rating for service-connected right 
distal tibia, malleolar fracture, and a subsequent rating 
decision's assignment of a 60 percent rating for his service-
connected gastroesophageal reflux disease (GERD), in a 
written statement dated in May 2009, the Veteran indicated 
his desire to withdraw these issues from further appellate 
consideration.  

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The  issues of entitlement to an increased rating for PTSD, 
and service connection for hypertension, sleep disturbance, 
memory loss, migraines, lipoma, scalp discoloration, severe 
depression, pre-diabetes, high-cholesterol, abnormal CT scan 
of the head, and feet numbness have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ 
for appropriate action.  





FINDINGS OF FACT

1.  Sinusitis had its onset during active service.  

2.  Asthma had its onset during active service.  


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  Asthma was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant entitlement to 
service connection for sinusitis and asthma, any failure on 
the part of VA to notify and/or develop the claims pursuant 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) (VCAA) 
cannot be considered prejudicial to the appellant.  The Board 
will therefore proceed to a review of the claims on the 
merits.  

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).




If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2007); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).  As 
demonstrated more fully below, since the Veteran's symptoms 
have been attributed to the known diagnoses of sinusitis and 
asthma, the Board finds that the provisions of 38 C.F.R. 
§ 3.317 are not for application.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service treatment records reflect that in March 1994, the 
Veteran reported a history of symptoms that included sinus 
congestion.  The assessment was upper respiratory infection.  
In January 1999, the Veteran complained of left-sided 
anterior chest pain that was reportedly worse with deep 
inspiration but was relieved with relaxation.  In April 1999, 
the Veteran's problem list included hay fever.  In addition, 
hay fever was again noted at the time of the Veteran's June 
1999 retirement examination, at which time the Veteran also 
noted a history of ear, nose, or throat trouble.  

The Veteran separated from active service in October 1999.  

Private treatment records for the period of August 2000 to 
July 2006 reflect that in August 2000, the Veteran reported a 
history of nose congestion since January 2000 that was 
confirmed by computed tomography (CT).  The assessment was 
sinusitis.  In August 2000, the Veteran continued to feel 
congested and the assessment was sinusitis.  In September 
2000, the Veteran indicated that his sinusitis was much 
better but that he also had coughing spells, with bilateral 
wheezing on inspiration and expiration with secondary rales 
in the lower lobes.  The assessment included reactive airway 
disease.  In November 2000, the Veteran reported an 
approximately one and a half year history of severe frontal 
pressure headache and constant nasal obstruction.  The 
diagnosis included chronic sinusitis with extensive nasal 
polyps.  

Private hospital records from December 2000 reflect that the 
Veteran underwent surgical endoscopic procedures of frontal 
sinus exploration, anterior posterior ethmoidectomies, 
maxillary antrostomies with polyp removal, and 
sphenoiaotomies with polyp removal.  

From July 2001 to September 2001, the Veteran continued to 
have complaints of congestion and assessments included 
sinusitis.  

Private hospital records from May 2002 reflect that the 
Veteran underwent surgery at this time for pansinusitis with 
bilateral severe nasal polyposis.  The impression at this 
time also included asthma.  The operation consisted of 
bilateral complete ethmoidectomy, maxillary antrostomies with 
nasal antral windows, removal of tissue and allergic mucin 
from each maxillary sinus, sphenoid sinusotomies with removal 
of tissue and allergic mucin, and frontal sinus exploration 
with clearing of polyps.  

Private treatment records from June 2002 indicate that the 
Veteran continued to experience sinus blockage despite his 
recent surgery.  

In March 2004, the Veteran was noted to have continuing 
complaints of sinusitis and asthma.  A private medical record 
from April 2004 reflects that the Veteran had a history of 
asthma.  In June 2004, the assessment included sinusitis.  In 
April 2005, the assessment included asthma.  In November and 
December 2005, the assessments included sinusitis.  In March 
2006, magnetic resonance imaging (MRI) of the cervical spine 
was able to detect extensive paranasal sinusitis.  
Assessments in April and July 2006 included sinusitis.  

VA outpatient consultation in May 2006 revealed that the 
Veteran's past medical history included chronic sinusitis 
that had resulted in two surgeries.  The Veteran reported 
that this problem developed while in service after Desert 
Storm and was noted on his exit examination.  The Veteran 
stated that his asthma also developed after his service in 
the Persian Gulf.  The assessment included asthma, status 
post pneumonia in 2002.  

A June 2006 written statement from the Veteran's spouse, a 
nurse, reflects that she met the Veteran during his active 
service in 1983.  She noted that his endurance level began to 
decrease in approximately 1996, with slower running and 
dyspnea.  In April 1999, he began to have "coughing 
spells," and not long thereafter, there was a diagnosis of 
asthma, and he was started on medications for asthma.  In 
1998, she recalled that the Veteran began to complain about 
sinus problems of congestion and headaches, that he was seen 
at the William Beaumont military clinic for relevant symptoms 
in 1999, and that he began treating for this problem with 
their family doctor in 2000.  

In November 2006, the Veteran's spouse supplied copies of 
insurance documents confirming the Veteran's use of oxygen 
concentrators and nebulizer over the period of February 2005 
to November 2006.  

VA March and September 2007 consultations revealed that the 
Veteran's problem list included asthma, for which the Veteran 
was on home oxygen, and chronic sinusitis.  

VA examination February 2008 revealed the examiner's opinion 
that the Veteran's GERD symptoms could result in severe 
asthma attack and/or sinus damage, although he offered such 
scenarios as "possibilities."

A private medical statement from Dr. Rodriguez-Jiminez 
provides diagnoses that include chronic severe sinus 
infection and asthma, which requires home oxygen.  

An additional May 2009 statement from the Veteran's spouse 
proposes a possible relationship between the Veteran's GERD 
and his sinusitis/asthma, followed by a notation reportedly 
from Dr. Watson, indicating his agreement.  

At the Veteran's hearing before the Board in May 2009, both 
the Veteran and his spouse testified, and it was noted that 
the Veteran's spouse was a registered nurse (transcript (T.) 
at p. 2).  The Veteran stated that his initial symptoms of 
asthma consisted of some dyspnea following significant 
lifting activity (T. at p. 4).  He maintained that he 
received a diagnosis of asthma on a couple of occasions 
during service (T. at pp. 4-5).  He also mentioned he had had 
some sinus and other respiratory problems at the time of 
service separation (T. at p. 5).  The Veteran initially 
treated for his symptoms within six months of service at the 
William Beaumont Army Clinic in Texas (T. at pp. 7-8).  Two 
VA doctors had also agreed that it was possible that the 
Veteran's sinusitis and asthma were related to his GERD (T. 
at pp. 10-14). 

The Board initially finds that there is sufficient evidence 
of current diagnoses of sinusitis and asthma.  As noted 
earlier, the Board finds that these are known diagnoses, and 
that the provisions of 38 C.F.R. § 3.317 are therefore not 
for application.  Service treatment records do not reflect a 
specific diagnosis of either sinusitis or asthma, but do 
evidence an acute episode of sinus congestion in 1994, and a 
history of ear, nose, or throat trouble at the time of the 
Veteran's retirement examination in July 1999.  Also, with 
the exception of the opinion of the Veteran's spouse as a 
nurse, there is no medical opinion associating the Veteran's 
sinusitis or asthma with service.  However, the Veteran is 
competent to report having experienced asthmatic symptoms of 
dyspnea and sinus symptoms of congestion and headache since 
service, and there is no reason to doubt his credibility in 
this regard.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

There are also complaints of nasal obstruction over the 
previous one and a half years at the time of private 
consultation in November 2000, which, if accurate, would 
place the onset of such symptoms approximately five months 
prior to the Veteran's retirement from active service.  The 
initial post service diagnoses of sinusitis and a respiratory 
problem consistent with asthma are also both within less than 
one year following the Veteran's separation from service.  

In addition, as a registered nurse, the observations of the 
Veteran's spouse with respect to the in-service onset and 
post-service continuation of symptoms that were ultimately 
diagnosed as both sinusitis and asthma, are found to carry 
some evidentiary value under Falzone and additional weight 
based on her special training and experience.  There is also 
no medical opinion of record that disputes a relationship 
between the Veteran's sinusitis and asthma, and active 
service.  While not determinative here, the Board further 
notes that there is also evidence of a possible relationship 
between the Veteran's sinusitis and asthma, and service-
connected disability.  

Thus, given the nature of the Veteran's claimed disabilities, 
the fact that the Veteran is competent to report having 
experienced continuing relevant symptoms since Desert Storm, 
and the short period of time between service separation and 
his initial documented post-service treatment, the Board 
finds that there is reasonable evidence that there has been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000.  Thus, the Board will give the Veteran 
the benefit of the doubt as to these claims, and find that 
service connection is warranted for both the Veteran's 
sinusitis and asthma.


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for asthma is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


